         Case 1:14-md-02543-JMF Document 8036 Filed 07/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                   14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                 ORDER OF DISMISSAL
This Document Relates To:
Atz v. General Motors LLC, 15-CV-5222
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        On April 6, 2020, the Court granted the motion by Bailey Cowan Heckamann PLLC and

Pulaski Law Firm, PLLC (the “Firms”) to withdraw from their representation of Sederick Green

and Sunita Bhandari (collectively, the “Affected Plaintiffs”). See 14-MD-2543, ECF No. 7836

(the “April 6 Order”). Pursuant to the April 6 Order, the Affected Plaintiffs had ninety days —

until July 6, 2020 — to file, in the form of a new lawsuit, an amended and severed complaint as

well as a Related Case Statement in the United States District Court for the Southern District of

New York, and to pay any filing fee associated with filing a complaint pursuant to 28 U.S.C.

§ 1914(a). Id. ¶ 3. On July 9, 2020, pursuant to Paragraph 5 of the April 6 Order, New GM filed

a First Notice of Non-Compliance pertaining to the Affected Plaintiffs’ failure to comply with

the April 6 Order and requested that the Court dismiss their claims without prejudice. See 14-

MD-2543, ECF No. 8033.

        In light of Mr. Green’s failure to file an amended and severed complaint by the deadline

set in the April 6 Order, his claims are hereby DISMISSED without prejudice. Per Paragraph 6

of the April 6 Order, should Mr. Green file an amended and severed complaint, a Related Case

Statement, and a filing fee within the next thirty days, his dismissal will be
        Case 1:14-md-02543-JMF Document 8036 Filed 07/10/20 Page 2 of 2




vacated. If Mr. Green does not submit the requisite filings within the next thirty days, New

GM may move to dismiss his claims with prejudice. See April 6 Order ¶ 6.

       The Court declines, however, to dismiss Ms. Bhandari’s claims at this time. Yesterday,

the Court received a letter from Ms. Bhandari, in which she suggests that she “was waiting [for

a] document from the court” before filing an amended and severed complaint. See 15-CV-5222,

ECF No. 317. Upon reviewing Ms. Bhandari’s letter and attachments, it appears that she has

received all of the documents she needs; the missing pages are cover sheets without any

substantive information. Nevertheless, in light of the misunderstanding and Ms. Bhandari’s

apparent intent to continue pursuing her claims — and out of an abundance of caution, mindful

that Ms. Bhandari is now proceeding pro se — the Court EXTENDS Ms. Bhandari’s deadline to

file an amended and severed complaint to thirty days from the date of this Order. If Ms.

Bhandari fails to file an amended and severed complaint in the United States District Court for

the Southern District of New York on or before August 9, 2020, and to pay any filing fee

associated with filing a complaint pursuant to 28 U.S.C. § 1914(a), New GM may file another

notice that will result in Ms. Bhandari’s dismissal without prejudice.

       In light of the process set forth in the April 6 Order and above, the Clerk of Court should

not terminate Mr. Green as a party at this time. The Court will direct the Clerk of Court to do so

if or when Mr. Green claims are dismissed with prejudice.

       In accordance with the April 6 Order, New GM shall serve a copy of this Order on the

Affected Plaintiffs and file proof of such service. See April 6 Order ¶ 5.

       SO ORDERED.

Dated: July 10, 2020                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
